DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 9/28/2022:
Claims 11-19 are pending in the current application.  Claims 11 and 16-18 have been amended, Claims 1-10 are cancelled, and Claim 19 is newly added.
The previous prior art-based rejections have been maintained in light of the amendment.   See response to arguments for more on the interpretation of the claims in light of the newly submitted data.
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Objections
5.	Claim 1 is objected to because of the following informalities: Claim 1 recites “consisting essentially of at least” in the preamble.  The transitional phrase “consisting essentially of” limits the claim to the recited components and other components that do not impact the basic and novel characteristics of the claimed composition.  The use of “at least” seems redundant because other components can be included under “consisting essentially of” (again, as long as they do not impact the basic and novel characteristics of the claimed composition).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Torii JP2010-205474 in view of Usami JP2010-027361.
Regarding Claim 11-18, Torii discloses non-aqueous electrolyte solution battery consisting essentially of at least a positive electrode, a negative electrode, and an electrolyte solution for a non-aqueous solution battery (meeting Claim 15), the electrolyte solution for a non-aqueous solution battery comprising at least a non-aqueous solvent (e.g. cyclic carbonates, open-chain carbonates, and ionic liquids, para 0021, meeting Claim 14), a solute (e.g. LiPF6, LiBF4, LiN(CF3SO2)2, para 0020, meeting Claim 13), at least one first compound selected from the group consisting of bis(oxalato)boric acid salts and difluoro(oxalate)boric acid salts (e.g. lithium difluorooxalatoborate and lithium bis(oxalate)borate, para 0023) and present in a quantity from 0.01% by mass to 10% by mass or less, or specifically 1.0 wt% (paras 0024, 0044) based on the total amount of electrolyte solution for the battery, and at least one second compound represented by a vinyl-bearing silane additive dimethylvinylfluorosilane of general formula (2), Si(R3)x(R4)4-x, but where x=1, in the amount of 0.01 % by mass to 5% by mass, or specifically 1.0% by mass (paras 0028, 0044) based on the total amount of electrolyte solution for the battery (see paras 0020-0024, 0028-0029, 0044).  Torii fails to specifically disclose general formula (2)  Si(R3)x(R4)4-x wherein x=2-4.  However, in the same field of endeavor of non-aqueous electrolyte solutions for lithium ion secondary batteries, Usami discloses an economical non-aqueous electrolyte solution comprising a silicon compound additive having an unsaturated bond with the advantage that durability of the protective film on the negative electrode at high temperatures is enhanced, wherein the silicon additive represented by general formula (5) can be the following species:

    PNG
    media_image1.png
    511
    922
    media_image1.png
    Greyscale

where the species No. 22-26 can be represented by the claimed general formula (2) Si(R3)x(R4)4-x wherein R3 is a vinyl group, x=2 or 3 in each case (meeting Claim 12) or x=4, and R4 in some cases is methyl (meeting Claims 16 and 17), ethyl, or chloropropyl (which is a type of propyl group), and the compounds specifically match the following in Claim 18:  Claimed Compound 2 matches No. 22, Claimed Compound 8 matches No. 23, and the silicon additive general formula (5) is present in the same quantity as the vinyl fluorosilane compound disclosed by Torii, e.g. about .001% by mass to about 5% by mass (see e.g. paras 0020-0025).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use the general formula (5) silicon based compounds of Usami in the non-aqueous electrolyte solution of Torii because Usami teaches that these enhance the durability of the protective film formed on the negative electrode at high temperatures. 
	The composition of Torii is considered to “consist essentially of” the cited components until evidence can be shown to contradict said interpretation.
Regarding Claim 19, Torii further discloses wherein the electrolyte solution for the nonaqueous electrolyte solution battery further comprises e.g. fluoroethylene carbonate, cyclohexylbenzene, propane sultone, vinylene carbonate, vinylethylene carbonate, etc (paras 0030-0032).
Response to Arguments
7.	Applicant's arguments with respect to the claims are based on the claims as amended.  
Further, Applicant has provided data in an effort to overcome the rejection of record and to show that the prior art does not teach the claims since electrolyte additives are required for the electrolyte composition of Torii that cannot be present in the claimed invention which consists essentially of the claimed components.  
The Office has considered this argument and respectfully disagrees.  While the new data presented in the response does appear to overcome the rejection of record, such data must be presented in an affidavit for it to be found convincing to overcome the rejection of record.   See MPEP 1.132.
Accordingly, such an argument is not found to be persuasive, and the rejection of record is maintained.  
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoon US PG Publication 2015/0333315 discloses in para 0092 a battery electrolyte having both lithium difluoro(oxalate)borate along with a silane having e.g. a vinyl group. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729